                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                               February 05, 2019
                        UNITED STATES DISTRICT COURT
                                                                               David J. Bradley, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                           CORPUS CHRISTI DIVISION

JARVIS DUGAS,                                §
                                             §
        Plaintiff,                           §
VS.                                          §   CIVIL ACTION NO. 2:17-CV-48
                                             §
SGT. QUINTENERO, et al,                      §
                                             §
        Defendants.                          §

                 OPINION AND ORDER DENYING PLAINTIFF’S
                 MOTIONS FOR APPOINTMENT OF COUNSEL

      In this prisoner civil rights action, Plaintiff Jarvis Dugas raises Eighth Amendment

claims of excessive force and deliberate indifference. Pending before the Court are

Plaintiff’s Motions for Appointment of Counsel. (D.E. 90, 91).

      On    February    5,   2019,   the   undersigned   issued   a   Memorandum         and

Recommendation (M&R), recommending that: (1) Defendant Davis’s Motion for

Judgment on the Pleadings be granted; (2) Defendant Quintenero’s Motion for Summary

Judgment be denied; and (3) Defendants Echavarry’s and Pfannstiel’s Motion for

Summary Judgement be denied in part and granted in part. (D.E. 93). As a result, the

undersigned recommended that Plaintiff’s excessive force claim against Sergeant

Quintero be allowed to proceed to trial. The undersigned further explained that one of

Plaintiff’s deliberate indifference claims against Defendant Echavarry, which was not

addressed at the summary judgment stage, will proceed to trial.




                                            1
       Plaintiff seeks the appointment of counsel, arguing that his lack of education and

mental illness hinder his ability to litigate his claims in this case. (D.E. 90, 91). In

Bounds v. Smith, the Supreme Court held that a prisoner's constitutional right of access to

the courts requires that the access be meaningful; that is, prison officials must provide pro

se litigants with writing materials, access to the law library, or other forms of legal

assistance.    Bounds v. Smith, 430 U.S. 817, 829 (1977).          There is, however, no

constitutional right to appointment of counsel in civil rights cases. Akasike v. Fitzpatrick,

26 F.3d 510, 512 (5th Cir. 1994); Branch v. Cole, 686 F.2d 264, 266 (5th Cir. 1982).

Further, Bounds did not create a “free-standing right to a law library or legal assistance.”

Lewis v. Casey, 518 U.S. 343, 351 (1996). It is within the court's discretion to appoint

counsel, unless the case presents “exceptional circumstances,” thus requiring the

appointment. 28 U.S.C. § 1915(e)(1); Cupit v. Jones, 835 F.2d 82, 86 (5th Cir. 1987).

       A number of factors should be examined when determining whether to appoint

counsel. Jackson v. Dallas Police Dep’t, 811 F.2d 260, 261-62 (5th Cir. 1986) (citing

Ulmer v. Chancellor, 691 F.2d 209 (5th Cir. 1982)). The first is the type and complexity

of the case. Id. This case is not complex. Plaintiff raises Eighth Amendment claims of

excessive force and deliberate indifference. Though serious, plaintiff’s allegations are

not complex.

       The second and third factors are whether the plaintiff is in a position to adequately

investigate and present his case. Id. Contrary to his statements in his motions, Plaintiff’s




                                             2
various pleadings demonstrate he has sufficient intelligence and ability to understand his

claims and present his case.

       The fourth factor which should be examined is whether the evidence will consist

in large part of conflicting testimony so as to require skill in the presentation of evidence

and in cross-examination. Id. Examination of this factor is premature because the case

has not yet been set for trial, and the undersigned’s recent M&R (following a 14-day

period to file objections) will be pending before Judge Tagle.

       Plaintiff has not shown that exceptional circumstances require the appointment of

counsel at this time.    Plaintiff’s motions for appointment of counsel (D.E. 90, 91),

therefore, are DENIED without prejudice. Should Judge Tagle adopt the M&R, this case

will be set for trial. The undersigned will then likely reexamine sua sponte Plaintiff’s

request and appoint counsel. In the meantime, Plaintiff is not prohibited from hiring an

attorney on a contingent-fee arrangement.

       ORDERED this 5th day of February, 2019.


                                              ___________________________________
                                              B. JANICE ELLINGTON
                                              UNITED STATES MAGISTRATE JUDGE




                                             3
